This appeal is on the record, without bill of exceptions, and hence, if the rulings of the court on motions and pleadings are free from error, it must follow that assignments of error 7 and 8 are without merit.
Under section 8806 of the Code of 1923 attachment suits to enforce liens for rent as between landlord and tenant must be tried in the same manner and upon the same notices as other attachment cases are tried. The suit in this case was begun by an insufficient bond and affidavit, but the plaintiff, under section 6213 of the Code of 1923, was properly permitted by the court to amend the original affidavit and to file a new bond to conform to the amended claim. This disposes of assignments 1 and 2. With the amendments to the affidavit and bond, pleas A, B, and D were without merit, and were properly stricken on motion.
It is next insisted that the substituted or amended affidavit allowed by the court is fatally defective, but no citation of authority appears to support this contention. The affidavit is made by the plaintiff setting forth the amount for rent; that one of the causes for issuing the attachment prescribed in section 8804 of the Code of 1923 exists; and that the attachment was not sued out for the purpose of vexing or harassing the defendant. A bond as required by law was executed and approved. All this was done in conformity to section 8805 of the Code, and was sufficient. The rulings of the court on this affidavit and bond were without error.
The other assignments of error are not insisted on in brief, and are therefore waived.
We find no error in the record, and the judgment is affirmed.
Affirmed.